NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-50527

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-01494-LAB

   v.
                                                 MEMORANDUM*
 JUAN LEON-CORDOVA,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Juan Leon-Cordova appeals from the district court’s judgment and

challenges the 60-month sentence following his jury-trial conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Leon-Cordova contends that the district court erred by enhancing his

sentence under section § 1326(b). Specifically, he argues that Almendarez-Torres

v. United States, 523 U.S. 224 (1998), which permits an enhancement based on the

existence of a prior felony, is invalid under Apprendi v. New Jersey, 530 U.S. 466,

490 (2000). As Leon-Cordova acknowledges, this argument is foreclosed. See

United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir. 2000) (Apprendi

“unmistakably carved out an exception for ‘prior convictions’ that specifically

preserved the holding of Almendarez-Torres”); see also Alleyne v. United States,

133 S. Ct. 2151, 2160 n.1 (2013) (declining to revisit Almendarez-Torres).

      AFFIRMED.




                                         2                                   15-50527